 Case 1:21-cv-02583-FB-PK Document 1 Filed 05/07/21 Page 1 of 14 PageID #: 1




Daniel Sadeh, Esq.
HALPER SADEH LLP
667 Madison Avenue, 5th Floor
New York, NY 10065
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

    MARINA CLOUGH,                                   Case No:

            Plaintiff,
                                                     JURY TRIAL DEMANDED
            v.

    HILTON GRAND VACATIONS INC.,
    MARK WANG, BRENDA J. BACON,
    DAVID W. JOHNSON, MARK
    LAZARUS, PAMELA PATSLEY,
    LEONARD A. POTTER, and PAUL W.
    WHETSELL,

            Defendants.


      COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

       Plaintiff Marina Clough (“Plaintiff”), by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys.

                                  NATURE OF THE ACTION

       1.        This is an action against Hilton Grand Vacations Inc. (“Hilton,” “HGV,” or the

“Company”) and its Board of Directors (the “Board” or the “Individual Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange



                                                1
 Case 1:21-cv-02583-FB-PK Document 1 Filed 05/07/21 Page 2 of 14 PageID #: 2




Act”), 15 U.S.C. §§ 78n(a) and 78t(a), and Rule 14a-9 promulgated thereunder by the SEC, 17

C.F.R. § 240.14a-9, in connection with the proposed merger (the “Proposed Transaction”) of

Hilton and Dakota Holdings, Inc. (“Diamond”). Diamond indirectly owns all of the interests in

Diamond Resorts International, Inc. Diamond is controlled by investment funds and vehicles

managed by affiliates of Apollo Global Management, Inc. (“Apollo”).

                                 JURISDICTION AND VENUE

         2.    The claims asserted herein arise under and pursuant to Sections 14(a) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78n(a) and 78t(a)) and Rule 14a-9 promulgated thereunder by the

SEC (17 C.F.R. § 240.14a-9).

         3.    This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

         4.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as a substantial portion of the transactions and wrongs

complained of herein had an effect in this District, the alleged misstatements entered and the

subsequent damages occurred in this District, and the Company conducts business in New York

City.

         5.    In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

         6.    Plaintiff is, and has been at all relevant times hereto, an owner of Hilton common

stock.




                                                  2
 Case 1:21-cv-02583-FB-PK Document 1 Filed 05/07/21 Page 3 of 14 PageID #: 3




       7.      Defendant Hilton is a timeshare company that develops, markets, sells, and

manages vacation ownership resorts, including in New York City, primarily under the Hilton

Grand Vacations brand. The Company is incorporated in Delaware. The Company’s common

stock trades on the New York Stock Exchange under the ticker symbol, “HGV.”

       8.      Defendant Mark Wang (“Wang”) is President, Chief Executive Officer, and a

director of the Company.

       9.      Defendant Brenda J. Bacon (“Bacon”) is a director of the Company.

       10.     Defendant David W. Johnson (“Johnson”) is a director of the Company.

       11.     Defendant Mark Lazarus (“Lazarus”) is a director of the Company.

       12.     Defendant Pamela Patsley (“Patsley”) is a director of the Company.

       13.     Defendant Leonard A. Potter (“Lake”) is Chairman of the Board of the Company.

       14.     Defendant Paul W. Whetsell (“Whetsell”) is a director of the Company.

       15.     Defendants Wang, Bacon, Johnson, Lazarus, Patsley, Lake, and Whetsell are

collectively referred to herein as the “Individual Defendants.”

       16.     Defendants Hilton and the Individual Defendants are collectively referred to herein

as the “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

   A. The Proposed Transaction

       17.     On March 10, 2021, Hilton announced that it had entered into a definitive

agreement to acquire Diamond Resorts International, Inc. from funds (the “Apollo Funds”)

managed by affiliates of Apollo, funds managed by affiliates of Reverence Capital Partners, and

other Diamond stockholders, in a stock-based transaction. Under the terms of the agreement, the

Apollo Funds and other Diamond stockholders will receive 34.5 million shares of Hilton common




                                                3
 Case 1:21-cv-02583-FB-PK Document 1 Filed 05/07/21 Page 4 of 14 PageID #: 4




stock, subject to customary adjustments. The press release announcing the Proposed Transaction

states, in pertinent part:

         Hilton Grand Vacations to Acquire Diamond Resorts, Creating the Premier
          Leisure Operator With the Broadest Offering in the Vacation Ownership
                                        Industry

           Combines largest independent timeshare company with the strength of Hilton
                              Grand Vacations’ brand and culture

         Generates over $125 million in run-rate cost synergies, expected to be achieved
                             in the first 24 months following close

        Expands and diversifies HGV’s resort portfolio into over 20 new markets, adding
        additional drive-to destinations & sales centers while enhancing alignment with
                          the Hilton network to widen customer reach

        March 10, 2021 07:42 AM Eastern Standard Time

        ORLANDO,          Fla.--(BUSINESS       WIRE)--Hilton        Grand      Vacations
        Inc. (NYSE:HGV) (“HGV” or “the Company”) today announced that it has entered
        into a definitive agreement to acquire Diamond Resorts International, Inc.
        (“Diamond”) from funds (the “Apollo Funds”) managed by affiliates of Apollo
        Global Management, Inc. (NYSE:APO) (together with its consolidated
        subsidiaries, “Apollo”), funds managed by affiliates of Reverence Capital Partners
        (“Reverence”), and other Diamond stockholders, in a stock-based transaction with
        an equity value of approximately $1.4 billion1. Under the terms of the agreement,
        the Apollo Funds and other Diamond stockholders will receive 34.5 million shares
        of HGV common stock, subject to customary adjustments.

                                        *       *      *

        Transaction Details

        Under the terms of the agreement, the Apollo Funds and the other Diamond
        stockholders, including the Reverence Funds, are expected to receive 34.5 million
        shares of HGV common stock, valued at approximately $1.4 billion, subject to
        customary adjustments. Upon transaction close, existing HGV shareholders will
        own approximately 72% of the combined company and the Apollo Funds will own
        approximately 28% of the combined company.

        The transaction, which was unanimously approved by the Board of Directors for
        both companies, is expected to close in the summer of 2021, subject to customary
        closing conditions and regulatory approvals. The issuance of HGV common stock
        in the transaction is subject to shareholder approval.


                                               4
Case 1:21-cv-02583-FB-PK Document 1 Filed 05/07/21 Page 5 of 14 PageID #: 5




    HGV’s management team, including President & Chief Executive Officer Mark
    Wang, Chief Financial Officer Dan Mathewes, and Chief Operating Officer Gordon
    Gurnik, will continue to serve in their current roles upon transaction close. HGV’s
    Board of Directors will be expanded from 7 to 9 members, and the Apollo Funds
    will have the right to appoint two directors as long as their equity ownership
    remains at or above 15% of the outstanding stock at closing and one director as
    long as their equity ownership remains at or above 10% of the outstanding stock at
    closing.

    Advisors

    BofA Securities is acting as exclusive financial advisor for HGV, and Alston &
    Bird LLP, Simpson Thacher & Bartlett LLP, and Foley & Lardner LLP are acting
    as legal counsel. Credit Suisse is acting as lead financial advisor and Goldman
    Sachs is also acting as financial advisor for Diamond, with Paul, Weiss, Rifkind,
    Wharton & Garrison LLP acting as legal counsel.

    HGV has received financing commitments from BofA Securities, Deutsche Bank
    and Barclays with PJT Partners acting as capital markets advisor to HGV.

                                     *       *      *

    About Hilton Grand Vacations Inc.

    Hilton Grand Vacations Inc. (NYSE:HGV) is recognized as a leading global
    timeshare company. With headquarters in Orlando, Florida, Hilton Grand
    Vacations develops, markets and operates a system of brand-name, high-quality
    vacation ownership resorts in select vacation destinations. The Company also
    manages and operates two innovative club membership programs: Hilton Grand
    Vacations Club® and The Hilton Club®, providing exclusive exchange, leisure
    travel and reservation services for more than 325,000 club members. For more
    information, visit www.hiltongrandvacations.com.

    About Apollo

    Apollo is a leading global investment manager with offices in New York, Los
    Angeles, San Diego, Houston, Bethesda, London, Frankfurt, Madrid, Luxembourg,
    Mumbai, Delhi, Singapore, Hong Kong, Shanghai and Tokyo, among others.
    Apollo had assets under management of approximately $455 billion as of December
    31, 2020 in credit, private equity and real assets funds. For more information about
    Apollo, please visit www.apollo.com.

    About Diamond Resorts

    Diamond Resorts offers destinations, events and experiences to help members
    make a habit of breaking from the routine. From unforgettable getaways to


                                            5
 Case 1:21-cv-02583-FB-PK Document 1 Filed 05/07/21 Page 6 of 14 PageID #: 6




       exclusive concert series to VIP receptions and dinners, members turn to Diamond
       to recharge, reconnect and remind each other what matters most. Our focus on
       quality resorts, customer service and flexibility means members can return to a
       favorite resort, book a cruise to explore new countries or attend a once-in-a-lifetime
       event with the same level of confidence and anticipation. With access to a world of
       entertainment and activities, a Diamond membership ensures that people are always
       looking forward to vacation.

       About Reverence Capital Partners

       Reverence Capital Partners is a private investment firm focused on thematic
       investing in leading global, middle-market Financial Services businesses through
       control and influence oriented investments in 5 sectors: (1) Depositories and
       Finance Companies, (2) Asset and Wealth Management, (3) Insurance, (4) Capital
       Markets and (5) Financial Technology/Payments. The firm was founded in 2013,
       by Milton Berlinski, Peter Aberg and Alex Chulack, who collectively bring over 90
       years of advisory and investing experience across a wide range of financial services
       sectors. For more information visit www.reverencecapital.com

       18.     On April 15, 2021, the Company filed a Schedule 14A Preliminary Proxy Statement

under Section 14(a) of the Exchange Act (the “Proxy Statement”) with the SEC in connection with

the Proposed Transaction.

   B. The Proxy Statement Contains Materially False and Misleading Statements and
      Omissions

       19.     The Proxy Statement, which recommends that Hilton shareholders vote in favor of

the Proposed Transaction, omits and/or misrepresents material information concerning: (i)

Hilton’s and Diamond’s financial projections; (ii) the financial analyses performed by Hilton’s

financial advisor, BofA Securities, Inc. (“BofA”), in connection with its fairness opinion; and (iii)

potential conflicts of interest involving BofA.

       20.     The omission of the material information (referenced below) renders the following

sections of the Proxy Statement false and misleading, among others: (i) Reasons for the Merger;

Recommendation of Our Board of Directors; (ii) Opinion of Our Financial Advisor; and (iii)

Certain Unaudited Prospective Financial Information.

       21.     Unless and until the material misstatements and omissions (referenced below) are

                                                  6
    Case 1:21-cv-02583-FB-PK Document 1 Filed 05/07/21 Page 7 of 14 PageID #: 7




remedied before the anticipated shareholder vote on the Proposed Transaction, Hilton shareholders

will be forced to make a voting decision on the Proposed Transaction without full disclosure of all

material information. In the event the Proposed Transaction is consummated, Plaintiff may seek

to recover damages resulting from Defendants’ misconduct.

              1. Material Omissions Concerning Hilton’s and Diamond’s Financial
                 Projections

        22.      The Proxy Statement omits material information concerning Hilton’s and

Diamond’s financial projections.

        23.      With respect to the HGV Forecasts, Adjusted Diamond Forecasts, and HGV Pro

Forma Forecasts for Combined Company, the Proxy Statement fails to disclose: (1) all line items

underlying (i) Total Revenues (Excluding Cost Reimbursements), (ii) Adjusted EBITDA, and (iii)

Unlevered Free Cash Flow; (2) Hilton’s, Diamond’s, and the pro forma combined company’s net

income projections; 1 and (3) a reconciliation of all non-GAAP to GAAP metrics.

        24.      The disclosure of this information is material because it would provide the

Company’s shareholders with a basis to project the future financial performance of the Company

and combined company would allow shareholders to better understand the financial analyses

performed by the Company’s financial advisor in support of its fairness opinion. Shareholders

cannot hope to replicate management’s inside view of the future prospects of the Company.

Without such information, which is uniquely possessed by Defendant(s) and the Company’s

financial advisor, the Company’s shareholders are unable to determine how much weight, if any,

to place on the Company’s financial advisor’s fairness opinion in determining whether to vote for




1
 According to the Proxy Statement, “Adjusted EBITDA is defined as net income . . .” See Proxy
Statement at 71-72 (emphasis added). Therefore, Hilton’s, Diamond’s, and the pro forma
combined company’s net income projections exist and must be disclosed.

                                                7
    Case 1:21-cv-02583-FB-PK Document 1 Filed 05/07/21 Page 8 of 14 PageID #: 8




or against the Proposed Transaction.

        25.      When a company discloses non-GAAP financial metrics in a Proxy Statement that

were relied upon by its board of directors in recommending that shareholders exercise their

corporate suffrage rights in a particular manner, the company must also disclose, pursuant to SEC

Regulation G, all projections and information necessary to make the non-GAAP metrics not

misleading, and must provide a reconciliation (by schedule or other clearly understandable

method) of the differences between the non-GAAP financial metrics disclosed or released with the

most comparable financial metrics calculated and presented in accordance with GAAP. 17 C.F.R.

§ 244.100. 2

        26.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s shareholders.

              2. Material Omissions Concerning BofA’s Analyses

        27.      In connection with the Proposed Transaction, the Proxy Statement omits material

information concerning analyses performed by BofA.

        28.      The Proxy Statement fails to disclose the following concerning BofA’s “Selected

Precedent Transactions Analysis”: (1) the announcement and closing dates of each transaction;

and (ii) the total value of each transaction.

        29.      The Proxy Statement fails to disclose the following concerning BofA’s



2
  Mary Jo White, Keynote Address, International Corporate Governance Network Annual
Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
GAAP, and Sustainability (June 27, 2016), https://www.sec.gov/news/speech/chair-white-icgn-
speech.html (footnotes omitted) (last visited May 7, 2021) (“And last month, the staff issued
guidance addressing a number of troublesome practices which can make non-GAAP disclosures
misleading: the lack of equal or greater prominence for GAAP measures; exclusion of normal,
recurring cash operating expenses; individually tailored non-GAAP revenues; lack of consistency;
cherry-picking; and the use of cash per share data. I strongly urge companies to carefully consider
this guidance and revisit their approach to non-GAAP disclosures.”).

                                                 8
 Case 1:21-cv-02583-FB-PK Document 1 Filed 05/07/21 Page 9 of 14 PageID #: 9




“Discounted Cash Flow Analysis” of Diamond: (1) all line items underlying the standalone

unlevered, after-tax free cash flows that Diamond was forecasted to generate during calendar years

2021 through 2025; (2) the terminal values for Diamond; (3) the individual inputs and assumptions

underlying the (i) terminal forward multiples of 6.0x to 7.5x, and (ii) discount rates ranging from

9.50% to 11.50%; (4) the unlevered, after tax free cash flows projected to result from the net cost

savings and revenue synergies for calendar years 2021 through 2025, and all underlying line items;

and (5) the net cost savings and revenue synergies used in the analysis.

       30.      The Proxy Statement fails to disclose the following concerning BofA’s

“Discounted Cash Flow Analysis” of Hilton: (1) all line items underlying the standalone

unlevered, after-tax free cash flows that Hilton was forecasted to generate during calendar years

2021 through 2025; (2) the terminal values for Hilton; (3) the individual inputs and assumptions

underlying the (i) terminal forward multiples of 6.5x to 8.5x, and (ii) discount rates ranging from

8.50% to 10.50%; and (4) the number of the Company’s fully-diluted shares outstanding.

       31.      The valuation methods, underlying assumptions, and key inputs used by

BofA in rendering its purported fairness opinion must be fairly disclosed to Hilton shareholders.

The description of BofA’s fairness opinion and analyses, however, fails to include key inputs and

assumptions underlying those analyses. Without the information described above, Hilton

shareholders are unable to fully understand BofA’s fairness opinion and analyses, and are thus

unable to determine how much weight, if any, to place on them in determining whether to vote for

or against the Proposed Transaction. This omitted information, if disclosed, would significantly

alter the total mix of information available to the Company’s shareholders.

             3. Material Omissions Concerning Potential Conflicts of Interest Involving
                BofA

       32.      The Proxy Statement omits material information concerning potential conflicts of



                                                9
Case 1:21-cv-02583-FB-PK Document 1 Filed 05/07/21 Page 10 of 14 PageID #: 10




interest involving BofA.

        33.     The Proxy Statement provides that, “HGV has agreed to pay BofA Securities for

its services in connection with the merger an aggregate fee of $35 million, a portion of which was

payable in connection with its opinion and a significant portion of which is contingent upon the

completion of the merger.”

        34.     The Proxy Statement, however, fails to disclose what amount of BofA’s fee is

contingent upon the completion of the Proposed Transaction. This is material, given, inter alia,

BofA’s key role in facilitating the Proposed Transaction and that “a significant portion of [BofA’s

fee] is contingent upon the completion of the merger.”

        35.     The Proxy Statement further fails to disclose the amount of financing-related

compensation that BofA and/or its affiliates will receive for providing transaction-related debt

financing to Hilton.

        36.     Disclosure of a financial advisor’s compensation and potential conflicts of interest

to shareholders is required due to their central role in the evaluation, exploration, selection, and

implementation of strategic alternatives and the rendering of any fairness opinions. Disclosure of

a financial advisor’s potential conflicts of interest may inform shareholders on how much weight

to place on that analysis.

        37.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s shareholders.

                                          COUNT I
          For Violations of Section 14(a) and Rule 14a-9 Promulgated Thereunder
                                   Against All Defendants
        38.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        39.     During the relevant period, Defendants, individually and in concert, directly or


                                                 10
Case 1:21-cv-02583-FB-PK Document 1 Filed 05/07/21 Page 11 of 14 PageID #: 11




indirectly, disseminated or approved the false and misleading Proxy Statement specified above,

which failed to disclose material facts necessary in order to make the statements made, in light of

the circumstances under which they were made, not misleading, in violation of Section 14(a) of

the Exchange Act and Rule 14a-9 promulgated thereunder by the SEC.

       40.     Each of the Individual Defendants, by virtue of his/her positions within the

Company as officers and/or directors, were aware of the omitted information but failed to disclose

such information, in violation of Section 14(a) of the Exchange Act. Defendants, by use of the

mails and means and instrumentalities of interstate commerce, solicited and/or permitted the use

of their names to file and disseminate the Proxy Statement with respect to the Proposed

Transaction. The Defendants were, at minimum, negligent in filing the materially false and

misleading Proxy Statement.

       41.     The false and misleading statements and omissions in the Proxy Statement are

material in that a reasonable shareholder would consider them important in deciding how to vote

on the Proposed Transaction.

       42.     By reason of the foregoing, Defendants have violated Section 14(a) of the Exchange

Act and Rule 14a-9 promulgated thereunder.

       43.     Because of the false and misleading statements and omissions in the Proxy

Statement, Plaintiff is threatened with irreparable harm.

                                            COUNT II
                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants

       44.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       45.     The Individual Defendants acted as control persons of the Company within the




                                                11
Case 1:21-cv-02583-FB-PK Document 1 Filed 05/07/21 Page 12 of 14 PageID #: 12




meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

as officers and/or directors of the Company and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the Proxy

Statement filed with the SEC, they had the power to and did influence and control, directly or

indirectly, the decision-making of the Company, including the content and dissemination of the

false and misleading Proxy Statement.

       46.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected. As officers and/or directors of a publicly owned

company, the Individual Defendants had a duty to disseminate accurate and truthful information

with respect to the Proxy Statement, and to correct promptly any public statements issued by the

Company which were or had become materially false or misleading.

       47.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the operations of the Company, and, therefore, is presumed to have had the power

to control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same. The Individual Defendants were provided with or had unlimited

access to copies of the Proxy Statement and had the ability to prevent the issuance of the statements

or to cause the statements to be corrected. The Proxy Statement at issue contains the

recommendation of the Individual Defendants to approve the Proposed Transaction. Thus, the

Individual Defendants were directly involved in the making of the Proxy Statement.

       48.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Proposed




                                                 12
Case 1:21-cv-02583-FB-PK Document 1 Filed 05/07/21 Page 13 of 14 PageID #: 13




Transaction. The Proxy Statement purports to describe the various issues and information that they

reviewed and considered—descriptions which had input from the Individual Defendants.

       49.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       50.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions

as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

shareholders will be irreparably harmed.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

any vote on the Proposed Transaction, unless and until Defendants disclose and disseminate the

material information identified above to Company shareholders;

       B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Declaring that Defendants violated Sections 14(a) and 20(a) of the Exchange Act,

and Rule 14a-9 promulgated thereunder;

       D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

counsel fees and expert fees; and

       E.      Granting such other and further relief as the Court may deem just and proper.




                                               13
Case 1:21-cv-02583-FB-PK Document 1 Filed 05/07/21 Page 14 of 14 PageID #: 14




                                JURY TRIAL DEMANDED

      Plaintiff hereby demands a trial by jury.

Dated: May 7, 2021                                 Respectfully submitted,

                                                   HALPER SADEH LLP

                                                   By: /s/ Daniel Sadeh
                                                   Daniel Sadeh, Esq.
                                                   Zachary Halper, Esq. (to be admitted pro hac
                                                   vice)
                                                   667 Madison Avenue, 5th Floor
                                                   New York, NY 10065
                                                   Telephone: (212) 763-0060
                                                   Facsimile: (646) 776-2600
                                                   Email: sadeh@halpersadeh.com
                                                           zhalper@halpersadeh.com

                                                   Counsel for Plaintiff




                                              14
